Citation Nr: 1516615	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to July 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the RO in Milwaukee, Wisconsin that denied service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder claimed as depression and anxiety.

In a November 2013 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Additional evidence was received from the Veteran in February 2014.  As this evidence was submitted after his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested RO consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

The Veteran has claimed service connection for depression and anxiety.  A recent private medical record reflects that he has been diagnosed with adjustment disorder with depressed mood.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 

Service connection may be established on a direct basis, or on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran contends that he has depression and anxiety due to his service-connected bilateral hearing loss and tinnitus.  In his original April 2011 claim, he said that due to his poor hearing, he was left out of conversations, and he kept to himself because he could not hear, which made him feel depressed and anxious.

A VA mental disorders compensation examination was conducted in July 2011, and the examiner indicated that while the Veteran reported occasional feelings of frustration, depression, and anxiety due to his hearing loss, he did not have a current Axis I mental disorder diagnosis.  The examiner noted that the Veteran had never received any treatment, medication, or hospitalization for a psychiatric disorder.

In February 2014, the Veteran submitted a report of a Mental Disorders Disability Benefits Questionnaire (DBQ) that was completed by a private psychologist, K.M., Ph.D., in February 2014.  Dr. M. diagnosed adjustment disorder with depressed mood - chronic.  He noted that the Veteran was not receiving any current treatment for a mental disorder.  Although Dr. M. stated that he had extensive experience with veterans who experience hearing loss and tinnitus, and provided an opinion that a 30 percent rating is warranted for the Veteran's adjustment disorder, he did not provide a medical opinion as to the etiology of this condition, or any supporting rationale.  

The Board finds that in light of the recent diagnosis of a psychiatric disorder, and the insufficient competent medical evidence to decide the claim, a VA medical nexus opinion is needed to determine the etiology of any current psychiatric disorder, to include the recently diagnosed adjustment disorder, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner should be asked to provide a medical opinion as to whether any current psychiatric disorder is related to service, or was caused or permanently aggravated by service-connected bilateral hearing loss and/or tinnitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a psychiatric disorder since service.  With his authorization, obtain all identified records that are not already in the claims file.

2.  Upon receipt of all additional records, forward the claims file to a VA examiner, to obtain a medical nexus opinion concerning the etiology of any current psychiatric disorder.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is directly related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected hearing loss and/or tinnitus caused or are aggravating any current psychiatric disorder? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Finally, readjudicate the claim on appeal, with consideration of all evidence received since the December 2013 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



